Filed 5/19/21 P. v. Linares CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B308573
                                                           (Super. Ct. No. 20PT-00631)
     Plaintiff and Respondent,                              (San Luis Obispo County)

v.

CARLOS LINARES,

     Defendant and Appellant.



      Carlos Linares (appellant) appeals an order committing
him to the Department of State Hospitals as a mentally
disordered offender (MDO). (Pen. Code, § 2962 et seq.)1 He
contends the evidence was insufficient to establish that his severe
mental disorder was a cause or aggravating factor in the
commission of the underlying crime of making a criminal threat
(§ 422). (§ 2962, subd. (b).) We affirm.
         FACTUAL AND PROCEDURAL BACKGROUND
      On October 19, 2016, Tamara Muro, an employee of the
Riverside County Sheriff’s Department, was working at the Larry

         1   All statutory references are to the Penal Code.
D. Smith Correctional Facility. Muro received a phone call from
appellant in the facility’s business office. Appellant told her “he
was from the Mexican Mafia and that he was going to come to the
jail facility and kill everyone.” He said “he had placed a green
light on all of jail staff,” and then rambled on about “how he was
going to kill everyone at the facility.” Muro eventually hung up.
       Muro feared for her safety “based on the recent attacks on
law enforcement.” Sheriff’s Correction Assistant Jacquelyn
Loggins, who overheard the call, also feared for her safety.
       Appellant has prior arrests for lewd/lascivious conduct,
failing to register as a sex offender, driving under the influence,
battery on a spouse, vandalism, assault with a deadly weapon,
disobeying a court order, parole violations, and obstructing and
delaying a peace officer. He was booked into the Riverside
County Jail facilities six different times between March 2015 and
October 2016. The latter arrest was “for making bomb threats at
the Bank of America.”
       Appellant admitted he made the criminal threat to the jail
staff “because he believed ‘Banning or Law and Order’ is ‘fucking’
with his family and ‘trapping his mother.’” He also said “he was
a CIA agent, . . . part of the Mexican Mafia and Italian Mafia,
and [that] his cell phone was a NASA phone.” Appellant denied
having any “mental health problems,” but when questioned about
the crime, he exhibited a lack of “a sense of reality.”
       During an interview, appellant’s mother said appellant “is
‘crazy’ and suffers from mental health problems and has
schizophrenia. [She] said in the past [he] has told her he wanted
to kill her because he claimed she was not his mother.”
Appellant’s brother corroborated appellant’s prior schizophrenia
diagnosis.
       Kevin Perry, Ph.D., a clinical psychologist at Atascadero
State Hospital, interviewed appellant. He also reviewed two

                                2
evaluations of appellant by fellow mental health physicians,
appellant’s hospital treatment records and the criminal threats
incident report.
       Dr. Perry diagnosed appellant with schizophrenia -- a
severe mental disorder causing delusional beliefs, hallucinations,
“thought disorganization characterized by speech that is
disjointed and illogical, difficult for other people to understand.”
Among appellant’s delusions is his belief that he is “a CIA agent
or a soldier for the FBI” and “that others are spying on him or
harassing his family.”
       Dr. Perry testified that, in his opinion, appellant’s
schizophrenia “was at least an aggravating factor” in the
commission of the criminal threat. Dr. Perry explained that
appellant “had a pre-existing psychiatric condition . . . ,” for
which “he was first in psychiatric treatment . . . about four years
before the crime took place.” Appellant made statements
evidencing his delusional thinking, such as claiming to be a CIA
agent and believing that Law and Order was harassing and
trapping his mother. In addition, appellant admitted to Dr.
Perry “that he was not taking any psychiatric medicine around
th[e] time [of the crime], which could account for his symptoms
being active and impairing at the time.”
       Dr. Perry also concluded that appellant’s severe mental
disorder was not in remission and could not be kept in remission
without treatment. He opined, based on appellant’s threatening
behavior toward others, his threats to kill others and his prior
arrests for violent behaviors, that appellant represented a
substantial danger of physical harm to others by reason of his
schizophrenia. Dr. Perry explained that appellant “does not have
good insight into his disorder or his need for treatment,” which
“increases the risk that [appellant] would discontinue treatment
in a less structured setting. Under those circumstances, his

                                 3
symptoms would get worse.” Appellant’s history of substance
abuse and his poor discharge plan further compound this risk.
       Appellant acknowledged in his testimony that he suffers
from schizophrenia, which began when he started using drugs.
The disorder causes him to be anxious, to hear voices and to
struggle to speak thoughtfully.
       Appellant admitted making the criminal threat to Muro but
said he did not intend to kill anyone. He made the threat
because of the voices he was hearing and the problems he was
having with his thoughts.
                            DISCUSSION
       An MDO commitment requires a finding that the defendant
suffers from a severe mental disorder that “was one of the causes
of, or was an aggravating factor in, the commission of a crime for
which the prisoner was sentenced to prison.” (§ 2962, subd. (b);
see also subds. (a)-(d) [setting forth all MDO criteria].) Appellant
contends there was insufficient evidence to establish that his
severe mental disorder caused or was an aggravating factor in
the commission of the commitment offense. We disagree.
       We review MDO commitment findings under the
substantial evidence standard. (People v. Labelle (2010) 190
Cal.App.4th 149, 151.) We view the evidence in the light most
favorable to the order, and will affirm whenever the record shows
reasonable and credible evidence supporting the trier of fact’s
decision. (People v. Miller (1994) 25 Cal.App.4th 913, 919-920,
disapproved on other grounds in People v. Stevens (2015) 62
Cal.4th 325, 336.) We do not consider the credibility of witnesses
or reweigh the evidence, and we draw all reasonable inferences,
and resolve all conflicts, in favor of the order. (Miller, at pp. 919-
920; People v. Martin (2005) 127 Cal.App.4th 970, 975,
disapproved on other grounds in People v. Achrem (2013) 213
Cal.App.4th 153, 157.)

                                  4
       Here, the evidence amply supports the trial court’s finding
that appellant’s severe mental disorder was a cause or an
aggravating favor in the commission of the MDO offense. (See
People v. Valdez (2001) 89 Cal.App.4th 1013, 1018.) Dr. Perry
testified that appellant’s severe mental disorder “was at least an
aggravating factor” in the commission of the criminal threat. He
explained that the disorder predates the criminal threat, that
appellant was not taking medication for the disorder at the time
of the offense and that he exhibited symptoms during his arrest.
(See People v. Bowers (2006) 145 Cal.App.4th 870, 879 [single
psychiatric opinion constitutes substantial evidence].)
       The incident report (Exhibit B) confirmed appellant was
rambling and delusional during his call with Muro. More
importantly, when asked at trial if he made the criminal threat
“because of the voices and you were having some problems with
your thoughts,” appellant replied, “Yeah.”
                           DISPOSITION
       The judgment (order of commitment) is affirmed.
       NOT TO BE PUBLISHED.



                                    PERREN, J.

We concur:



      YEGAN, Acting P.J.            TANGEMAN, J.




                                5
                 Craig B. Van Rooyen, Judge
           Superior Court County of San Luis Obispo
               ______________________________


      Gerald J. Miller, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul R. Roadarmel, Supervising
Deputy Attorney General, and Eric J. Kohm, Deputy Attorney
General, for Plaintiff and Respondent.




                               6